DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 09 September 2022 has been considered.
	Claims 1-8 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are indefinite because they merely recite a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Note that “preparing a preparation” is not regarded as providing any meaningful guidance on how the method is to be practiced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukhris et al. (Phytotherapy Research, 27: 1206-1213, 2013).
Boukhris et al. describe the chemical compositions of essential oil and polar extracts from Pelargonium graveolens as well as the bactericidal activity of those compositions (abstract).  The essential oil from P. graveolens contains 22% β-citronellol (Table 1).  The bactericidal activity of the essential oil was monitored by incubating a bacterial strain such as Pseudomonas aeruginosa in culture medium at 30oC for 16-20 hours with varying amounts of essential oil in order to determine the minimum inhibitory concentration (MIC) and the maximum bactericidal concentration (MBC) (page 1208 under “Bactericidal and fungicidal activities” and “Minimum inhibitory concentration and minimum bactericidal concentration”).  Table 5 shows that the MIC in P. aeruginosa for the essential oil was 1.76-3.52 ug/ml and the MBC was 3.52-7.04 ug/ml.  Since β-citronellol makes up 22% of the essential oil, these ranges correspond to about 0.39-0.77 of β-citronellol for the MIC and 0.77-1.55 ug/ml for the MBC.  The density of β-citronellol is 0.857 g/mL and, therefore, these ranges correspond to β-citronellol with a range of 0.46-0.90 uL/mL for the MIC and a range of 0.90-1.81 uL/mL for the MBC, which overlap and/or encompass the ranges recited by Claims 5 and 6.  Since Pseudomonas aeruginosa was incubated with β-citronellol within the concentrations, time and temperatures described in the present application, the promotion of expression of toxA and production of exotoxin A are regarded as inherent to the procedure of Boukhris et al. absent evidence to the contrary.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aguilar et al. (Applied and Environmental Microbiology, 72(3): 2070-2079, 2006).
	Aguilar et al. describe catabolic pathways for acyclic monoterpenes such as citronellol in Pseudomonas aeruginosa PAO1 (abstract).  Citronellol (and hence β-citronellol) can be converted to citronellal and then to citronellic acid (Figure 1).  The P. aeruginosa was incubated with 0.075% vol/vol citronellol (which corresponds to 0.75 uL/mL) at 30oC for 18 hours (page 2073 under “Leucine and citronellol degradation rates”).  Since Pseudomonas aeruginosa was incubated with β-citronellol within the concentrations, time and temperatures described in the present application, the promotion of expression of toxA and production of exotoxin A are regarded as inherent to the procedure of Aguilar et al. absent evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652